Ducker, Judge:
Claimant, Louis Ansline, owner of a 1965 GMC dump truck, claims damages in the sum of $2,853.37 to his truck caused by *32a collision of a 1959 D500 dump truck, owned and operated by the State Road Commission, with claimant’s truck on State Route No. 7 near the village of Sabraton, Monongalia County West Virginia.
The facts as alleged in the claim filed and as testified to by witnesses for the claimant are not disputed and the testimony fully substantiates the allegations both as to the cause of the collision and as to the damages alleged.
The proof shows that claimant’s truck was proceeding north on Route 7 toward Morgantown, West Virginia, and the State Road Commission truck was proceeding south on said highway down a slight grade, whereupon the driver of the State Road Commission vehicle applied his brakes, lost control of the vehicle causing it to slide on the highway, the surface of which was then wet, and the State Road Commission truck turned around and around in the highway, crossing the center line and the left-hand lane thereof, and colliding with claimant’s truck which by that time was over on the berm of its right-hand side of the highway.
Claimant’s total damage amounted to $7,853.37, and in a settlement made by counsel representing all the parties, namely, the claimant, the State Road Commission, and the Buckeye Union Insurance Company as the insurance carrier on behalf of the State Road Commission and its employee driver, negotiated a partial settlement in the sum of $5,000.00, the limits of the insurance policy, which was paid in reduction of the total claim, leaving unpaid the sum of $2,853.37, which is the amount now claimed in the case.
As there is no dispute as to the facts and as it appears that this accident was wholly attributable to the operations of the State Road Commission, we are of the opinion to and do award the claimant the amount of his claim, namely, $2,853.37.
Claim Allowed.